DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed because the closest prior art of record fails to disclose a delay circuit comprising: a first set of transistors that includes a first current source transistor, a first cascode transistor, and a first control transistor; a second set of transistors that includes a second control transistor, a second cascode transistor, and a second current source transistor, and the delay circuit transitions the state of the output signal based on a voltage level of the ramp signal in combination with the rest of the limitations of the base claim.  Claims 11-19 are allowed because the closest prior art of record fails to disclose a delay circuit comprising a first bias transistor that causes the ramp signal to be biased to the ground voltage when the first set of transistors is activated at a start of a first time period, which causes the ramp signal to ramp up during the first time period from the ground voltage towards the supply voltage, and which causes the ramp signal to be substantially linear during an initial portion of the first time period; and a second bias transistor that causes the ramp signal to be biased to the supply voltage when the second set of transistors is activated at a start of a second time period, which causes the ramp signal to ramp down during the second time period from the supply voltage towards the ground voltage, and which causes the ramp signal to be substantially linear during an initial portion of the second time period; and wherein: the delay circuit transitions the state of the output signal based on a voltage level of the ramp signal in combination with the rest of the limitations of the base claim.  Claim 20 is allowed because the closest prior art of record fails to disclose a delay circuit comprising a first bias transistor that causes the ramp signal to be biased to a ground voltage when the first set of transistors is activated at a start of the first time period, which causes the ramp signal to ramp up during the first time period from the ground voltage towards the supply voltage, and which causes the ramp signal to be substantially linear during an initial portion of the first time period; a second bias transistor that causes the ramp signal to be biased to the supply voltage when the second set of transistors is activated at a start of the second time period, which causes the ramp signal to ramp down during the second time period from the supply voltage towards the ground voltage, and which causes the ramp signal to be substantially linear during an initial portion of the second time period; and the output signal of the second inverting delay element is delayed from the input signal of the first inverting delay element by a stage delay time period; the stage delay time period is determined substantially by the resistance of the resistor and the capacitance of the capacitor; and the stage delay time period is substantially independent of the supply voltage and a temperature of the delay circuit in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses multiple examples of delay circuits comprising a delay element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849